                           United States District Court
                                     for the
                           Southern District of Florida

Karla Bakery Corp., Plaintiff,      )
                                    )
v.                                  )
                                    ) Civil Action No. 18-22823-Civ-Scola
Scottsdale Insurance Company,       )
Defendant.                          )
                 Order Granting Motion to Amend Complaint
       Plaintiff Karla Bakery Corp. seeks to recover from Defendant Scottsdale
Insurance Company for damages it sustained when a motor vehicle drove
through the front window of its bakery, causing extensive damage to the interior
of its restaurant. According to the Bakery, Scottsdale acknowledges coverage for
some, but not all, of the damages. The Bakery also maintains Scottsdale has
refused to extend coverage to aspects of its claim that would appear to be
recoverable from the driver and owner of the vehicle. The Bakery, therefore,
would like to amend its complaint to add the driver and the owner as defendants
in its lawsuit. (Pl.’s Mot., ECF No. 11.) Both of these putative defendants are
alleged to be Florida citizens, like the Bakery. Scottsdale opposes the
amendment, arguing (1) the Bakery’s motion is procedurally deficient; and (2) if
the driver and owner were to be joined in this action, the Court would be forced,
in any event, to thereafter sever them from this case. (Def.’s Resp., ECF No. 12.)
The Court does not find Scottsdale’s position compelling and therefore, for the
following reasons, grants the Bakery’s motion (ECF No. 11).
       In accordance with Federal Rule of Civil Procedure 15(a)(2), a party seeking
to amend its complaint may do so only with the opposing party’s written consent
or the court’s leave. According to the rule, leave should be freely given when
justice so requires. Rule 15(a) reflects a policy of “liberally permitting
amendments” and absent a “substantial reason to deny leave to amend” a
plaintiff’s request should be granted. Espey v. Wainwright, 734 F.2d 748, 750
(11th Cir. 1984). “Although leave to amend shall be freely given when justice so
requires, a motion to amend may be denied on numerous grounds such as
undue delay, undue prejudice to the defendants, and futility of the
amendment.” Maynard v. Bd. of Regents of Div. of Universities of Florida Dep’t of
Educ. ex rel. Univ. of S. Florida, 342 F.3d 1281, 1287 (11th Cir. 2003) (quotations
omitted). “[L]eave to amend should not be denied on the ground of futility unless
the proposed amendment is clearly insufficient or frivolous on its face.” Montes v.
M & M Mgmt. Co., No. 15-80142-CIV, 2015 WL 11254703, at *1 (S.D. Fla. May
12, 2015) (Marra, J.) (citing Davis v. Piper Aircraft Corp., 615 F.2d 606, 613 (4th
Cir.1980)). In order to deny leave to amend, the Court must identify a “justifying
reason.” Foman v. Davis, 371 U.S. 178, 182 (1962).
       Scottsdale’s opposition to the Bakery’s amendment hinges on its
contention that adding the driver and the owner of the vehicle “would make no
sense and waste judicial resources.” (Def.’s Resp. at 4.) This is so, Scottsdale
reasons, because, upon joinder of these defendant tortfeasors, the Court would
be forced, under Florida law, to sever them from this case.
       In support of its position Scottsdale relies on a Florida statute that
prevents a third party (not an insured) from suing an insurer until after that
third party has obtained a settlement or verdict against the insurer’s insured in
the underlying action. Fla. Stat. § 627.4136(1). Here, in contrast, the Plaintiff—
the Bakery—is the insured and the tortfeasors—the vehicle driver and owner—
are not insureds under the relevant policy. The Court thus finds this statute,
and the case law Scottsdale relies on interpreting it, inapplicable. In those cases,
the courts’ concerns related to jurors potentially presuming that a liability
finding against a tortfeasor could ultimately be mitigated by that tortfeasor’s
insurer’s covering some or all of a judgment against the tortfeasor. E.g. Starr
Indem. & Liab. Co. v. Morris, 155 So. 3d 429, 431 (Fla. 3d DCA 2015) (noting that
“[t]he legislative intent behind the nonjoinder statute is to ensure that the
availability of insurance has no influence on the jury’s determination of the
insured’s liability and damages”) (original alteration omitted) (emphasis added);
Gen. Star Indem. Co. v. Boran Craig Barber Engel Const. Co., Inc., 895 So. 2d
1136, 1137 (Fla. 2d DCA 2005) (severing claims where the plaintiff sued both a
tortfeasor and the tortfeasor’s insurer; noting that “an injured person has no
beneficial interest in the wrongdoer’s liability policy until a judgment is entered
against the insured”). Here, it is not the tortfeasor’s insurer that is a defendant;
but rather it is the Plaintiff’s insurer, and only the Plaintiff’s insurer, who is a
defendant. The insurer here has declined to extend coverage to certain aspects of
the Bakery’s claim for damages. The Bakery claims that if the insurer prevails on
that defense, the tortfeasors could, in turn, be found liable for those same,
putatively uncovered damages. If the insurer is indeed found to be correct, and
the policy does not cover those damages, the public-policy concerns relating to
jurors is obviated: the instant policy would not be available to the tortfeasors
themselves to cover any losses found to be attributable to them. Failing to sever
the claims here would, thus, not defeat the legislative purpose of the statute. See
Choi v. Auto-Owners Ins. Co., 224 So. 3d 882, 883 (Fla. 2d DCA 2017) (finding
Fla. Stat. section 627.4136(1) inapplicable where an insured sued both a
tortfeasor (not an insured under the relevant policy) and the insured’s insurer for
the same damages).
       Accordingly, without more, Scottsdale has not presented, nor is the Court
otherwise aware of, a “substantial reason” why the Bakery should be denied
leave to amend.1 Allowing this amendment, however, raises another issue: under
28 U.S.C. § 1447(e), “[i]f after removal the plaintiff seeks to join additional
defendants whose joinder would destroy subject matter jurisdiction, the court
may deny joinder, or permit joinder and remand the action to the State court.”
Here, allowing amendment would destroy diversity jurisdiction as both the
Bakery and the tortfeasors are alleged to be Florida citizens. Accordingly, the
Court has no choice but to consider § 1447(e). Ingram v. CSX Transp., Inc., 146
F.3d 858, 862 (11th Cir. 1998) (a “district court ha[s] no discretion to add [a
non-diverse defendant], retain jurisdiction and decide the case on the merits”
but instead must either (1) deny joinder; or (2) permit joinder and remand the
case back to state court).
       In deciding whether to permit or deny joinder under § 1447(e), a court
must balance the defendant’s interests in maintaining the federal forum with the
competing interests of not having parallel lawsuits. Hensgens v. Deere & Co., 833
F.2d 1179, 1182 (5th Cir. 1987). In making this determination, a court should
consider a variety of factors: “the extent to which the purpose of the amendment
is to defeat federal jurisdiction, whether plaintiff has been dilatory in asking for
amendment, whether plaintiff will be significantly injured if amendment is not
allowed, and any other factors bearing on the equities.” Id. There is nothing in
the record that indicates the Bakery’s intent upon adding the tortfeasors to this
case was to defeat federal jurisdiction. Nor does the Court find that the Bakery
was dilatory in joining the tortfeasors. But, certainly, if the Court were to deny
the joinder, the Bakery would be disadvantaged by being forced to pursue its
claims against Scottsdale and the tortfeasors in separate forums, resulting in
duplicate litigation. Based on the Court’s evaluation of the various factors at
play, the Court will allow the joinder and therefore will remand this case back to
state court upon the Bakery’s filing of its amended complaint.
       The Court therefore grants the Bakery’s motion for leave to amend (ECF
No. 11) and orders the Bakery to file its second amended complaint by noon on
July 3, 2019. If it appears from the amended complaint that the Court lacks
subject-matter jurisdiction, the Court will thereafter remand this case back to



1 Scottsdale also submits the Bakery’s motion to amend should be denied because the Bakery

failed to comply with Local Rule 15.1 and Section 3I(1) of the CM/ECF Administrative
Procedures. These rules, together, require a movant to attach any proposed amendment to its
motion. Although the Bakery indeed failed to do so, it has since submitted the proposed
amended complaint to the Court. (Pl.’s Reply, ECF No. 14, 4–11.) The Court thus finds any defect
in the Bakery’s motion sufficiently cured.
state court.
      Done and ordered at Miami, Florida, on July 1, 2019.

                                         ________________________________
                                         Robert N. Scola, Jr.
                                         United States District Judge

      -
--
